Citation Nr: 1040775	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to degenerative disc disease of 
the lumbar spine at L4-5 and L5-S1.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to degenerative disc disease of 
the lumbar spine at L4-5 and L5-S1.

3.  Entitlement to service connection for a cardiac disorder.

4.  Entitlement to a higher initial rating for degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1, evaluated as 10 
percent disabling, effective January 3, 2003; 20 percent 
disabling, effective December 2, 2005; and 10 percent disabling, 
effective December 12, 2007.  

5.  Entitlement to an effective date prior to January 3, 2003, 
for the grant of service connection for degenerative disc disease 
of the lumbar spine at L4-5 and L5-S1.




REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to July 1975, 
May 1984 to March 1987, and December 1990 to April 1991, with 
additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003, January 2008, and May 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In the August 2003 rating decision, the RO denied service 
connection for lumbar spine, cervical spine, and left shoulder 
disorders.  In a July 2006 decision, the Board affirmed the RO's 
denials of service connection for such disorders.  Thereafter, 
the Veteran appealed the Board's denial of his claims to the 
United States Court of Appeals for Veterans Claims (Court) and in 
an Order dated in February 2007, the Court granted a Joint Motion 
for Remand that requested the Board's decision be vacated.  As 
such, the case returned to the Board for further appellate review 
and, in June 2007, the Board remanded the case for further 
development.

With respect to the Veteran's claim of entitlement to service 
connection for a lumbar spine disorder, in a February 2008 rating 
decision, the RO granted service connection for degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1 and assigned an 
initial rating of 10 percent, effective January 3, 2003.  
Subsequently, the Veteran appealed with respect to the initially 
assigned rating and the effective date of the grant of service 
connection.  During the course of the appeal, staged ratings were 
assigned in a September 2009 rating decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Specifically, the Veteran has 
been assigned a 10 percent rating, effective January 3, 2003; a 
20 percent rating, effective December 2, 2005; a 100 percent 
rating  based on surgical treatment necessitating convalescence, 
effective January 24, 2006; a 20 percent rating, effective 
September 1, 2006; and a 10 percent rating, effective December 
12, 2007.  As the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the Board has characterized the 
issue as shown on the first page of this decision.

Pertinent to the Veteran's claims of entitlement to service 
connection for cervical spine and left shoulder disorders, such 
now return to the Board for appellate review following the June 
2007 remand.  However, for the reasons discussed below, the Board 
finds that such claims, as well as the Veteran's claim of 
entitlement to a higher initial rating for his back disability, 
require further development.  Therefore, these issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the VA RO.

Regarding the issue of entitlement to service connection for a 
cardiac disorder, such claim was denied in a January 2008 rating 
decision, which the Veteran subsequently appealed to the Board.

In connection with the appeal regarding the issues of entitlement 
to service connection for cervical spine and left shoulder 
disorders, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2006; a 
transcript of that hearing is associated with the claims file.

In June 2010, the Veteran's attorney submitted new evidence 
relevant to his claim for a higher initial rating for his back 
disability that consisted of a May 2010 statement from Dr. Dunn, 
which was accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  
Therefore, the Board can properly consider the newly received 
evidence.  The Board also notes that additional evidence relevant 
to the Veteran's back disability and the impact of such on his 
employability has been associated with the claims file subsequent 
to the issuance of the September 2009 supplemental statement of 
the case and the Veteran has not waived AOJ consideration.  
However, as this issue is being remanded, the AOJ will have the 
opportunity to review all the evidence of record, to include such 
newly received documents, in the readjudication of the Veteran's 
claim.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a cardiac 
disorder.

2.  The Veteran's original claim of entitlement to service 
connection for degenerative disc disease in the back was first 
received by VA on January 3, 2003.

3.  In a rating decision issued in May 2008, the RO granted 
service connection for degenerative disc disease of the lumbar 
spine at L4-5 and L5-S1, effective January 3, 2003, the date of 
receipt of the Veteran's original service connection claim.


CONCLUSIONS OF LAW

1.  A cardiac disorder was not incurred in or aggravated by the 
Veteran's active duty military service and may not be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an effective date prior to January 3, 2003, 
for the grant of service connection for degenerative disc disease 
of the lumbar spine at L4-5 and L5-S1 have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

Relevant to the Veteran's claim of entitlement to service 
connection for a cardiac disorder, the Board finds that VA has 
satisfied its duty to notify under the VCAA.  Specifically, an 
October 2007 letter, sent prior to the initial unfavorable AOJ 
decision issued in January 2008, advised the Veteran of the 
evidence and information necessary to substantiate his service 
connection claim, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letter informed the Veteran of the evidence 
and information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Pertinent to the Veteran's claim for an earlier effective for the 
grant of service connection for his back disability, service 
connection for degenerative disc disease of the lumbar spine at 
L4-5 and L5-S1 was granted, effective January 3, 2003, in the May 
2008 rating decision.  Following the issuance of the rating 
decision, the Veteran entered a notice of disagreement as to the 
propriety of the assigned effective date.  The Board observes 
that a claim for an earlier effective date for the grant of 
service connection is a downstream issue from the original award 
of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the Court held that 
"the statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, 
§ 5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the 
Court held that as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").  In this case, the 
Veteran's service connection claim was granted and an effective 
date was assigned in the May 2008 rating decision on appeal.  As 
such, no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service VA and private treatment records 
have been obtained and considered. The Veteran has not identified 
any additional, outstanding records necessary to decide his 
pending appeal.  In this regard, the Board notes that in May 2008 
and August 2008 correspondence, the Veteran's attorney requested 
that VA obtain the Veteran's records from the Social Security 
Administration (SSA).  As such, the RO completed an SSA inquiry 
in February 2009; however, such revealed that the Veteran's claim 
was denied and he was not in receipt of SSA disability benefits.  
Therefore, there is no duty on behalf of VA to obtain records 
from SSA.

Pertinent to his claim of entitlement to service connection for a 
cardiac disorder, the Veteran was afforded a VA examination in 
March 2009.  The Board notes that the Veteran's attorney 
indicated in a June 2010 statement that the VA examinations of 
record are inadequate in that they did not consider all the 
favorable evidence and did not contain a complete rationale for 
all findings and conclusions.  Outside of such general statement, 
the Veteran's attorney does not specifically state how the March 
2009 VA examination is inadequate.  Moreover, as the examiner 
reviewed the claims file, interviewed the Veteran, conducted a 
physical examination, and performed diagnostic testing, the Board 
finds that the March 2009 examination sufficient to adjudicate 
the Veteran's claim and further examination is not necessary.  
The Board notes that the examiner indicated that a 
pharmacological stress test should be considered, as the Veteran 
did not wish to use the routine Bruce protocol; however, the 
Board finds that such is not necessary as the examiner determined 
that the Veteran's exercise tolerance was good and the remainder 
of the physical examination and diagnostic testing failed to even 
suggest the presence of a cardiac disorder.  In fact, while the 
cardiolite stress test was submaximal and nondiagnostic, the 
examiner stated that overall clinical impression was that the 
likelihood of coexisting coronary artery disease at the present 
time was quite low.  The Board also observes that the Veteran 
brought additional medical reports regarding his heart to his 
March 2009 VA examination that do not appear to be of record.  
However, the Board finds that a remand is not necessary to 
request that the Veteran submit them as he was previously given 
ample opportunity to do so and, moreover, the March 2009 VA 
examiner described the findings contained in the reports such 
that the relevant information was properly considered.  

Regarding the Veteran's effective date claim, as he has been 
assigned the earliest possible effective date under VA 
regulations, namely the date of receipt of his original claim for 
service connection, and his arguments on appeal are limited to 
his interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that would 
help substantiate the Veteran's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is not 
required to provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a claim 
under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 
(June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses relevant to a cardiac 
disorder.  A March 1989 enlistment examination for the Air Force 
Reserves reflects that the Veteran's cholesterol was 208 in July 
1989.  Additionally, his February 1993 periodic examination 
revealed elevated cholesterol at 225 and LDL at 169.  

A post-service October 2002 Exercise Stress Test reflects that 
the Veteran's resting electrocardiogram (EKG) was within normal 
limits.  Additionally, the examining physician concluded that the 
Veteran had a negative stress test for any evidence of exercise 
inducible myocardial ischemia by EKG criteria; normal heart rate 
and blood pressure response; and good exercise tolerance.  A June 
2003 EKG report reflects the following conclusions: the left 
ventricle appeared normal in six with normal ventricular systolic 
function; the estimated ejection fraction is 70 percent; the left 
atrium, right atrium, and right ventricle appeared normal in 
size; the valvular structures showed mild mitral annular 
calcification with mild aortic sclerosis noted, without any 
significant obstruction noted; and Doppler findings showed trace 
tricuspid regurgitation.  

Laboratory findings in October 2002, June 2003, February 2004, 
and July 2004 revealed elevated cholesterol and LDL.  A January 
2006 pre-operative examination, conducted contemporaneously with 
the Veteran's back surgery, reflects no history of heart disease 
or hypertension.  On physical examination, he had a regular rate 
and rhythm without murmur.  In January 2007, Dr. Bash indicated 
that he had reviewed the Veteran's claims file and that it was 
his opinion that the Veteran's current cardiac disease began 
while he was in service as there were at least two notations 
documenting his elevated cholesterol and LDL.  Dr. Bash indicated 
that such are known to cause coronary artery disease and numerous 
types of cardiac dysfunction as per Cecil's and Harrison's 
textbooks of medicine.  

At the time of VA examination in March 2009, the examiner noted 
that, upon a review of the claims file, there was very little, if 
any, documentation of any cardiac disease.  He noted that there 
was reference to elevated lipids, namely elevated total 
cholesterol and LDL in the claims file.  The examiner also noted 
that Dr. Bash had indicated that the Veteran may have cardiac 
problems due to elevated cholesterol and LDL, but no additional 
information was cited.  He stated that the he found Dr. Bash's 
statement to be generic and hollow, as he did not submit any 
additional documentation of underlying cardiac disease.  

The examiner noted that the Veteran presented additional medical 
records at the time of his examination which included a March 
2008 EKG that revealed normal left ventricular function, mild 
pulmonary hypertension, and increased left ventricular outflow 
tract velocity consistent with increased cardiac output, which 
the examiner noted to be a normal and benign finding for the most 
part.  Chamber size was normal and left ventricular ejection 
fraction was noted to be normal at 65 percent.  The examiner also 
observed that a February 2008 24-hour Holter monitor was 
unremarkable without any significant arrhythmias.  A set of 
pulmonary function tests revealed only mild ventilator 
impairment, not improved post-bronchodilatation.  The examiner 
noted that the test result did not seem to be very significant.  
The oxygen saturation was 95.5, which he noted was normal.  A 
March 2008 chest X-ray seemed to be unremarkable.  

The examiner stated that the Veteran was very vague as to 
symptoms and complaints.  He denied palpitations and described 
some very mild shortness of breath with heavy exertion only.  The 
examiner noted that it appeared that the Veteran was capable of 
walking at least a mile and climbing two flights of stairs at a 
regular pace without any difficulty.  There was no history of 
paroxysmal nocturnal dyspnea, orthopnea, chest pain, presyncope, 
or syncope.  The examiner noted that the Veteran did not provide 
any history to suggest any prior cardiac disease.  On physical 
examination, the Veteran's blood pressure was 128/80 taken on the 
right arm in a sitting position, using a regular sized cuff on 
three separate measurements five minutes apart.  The Veteran was 
also afebrile with respirations 18 per minute nonlabored.  
Neurological and ear, nose, and throat examinations were normal.  
The neck was supple and there were normal jugular venous pulses 
and carotid pulses bilaterally without bruits.  Lungs were clear 
to auscultation and percussion without wheezes, rales, or 
crepitation.  Inspection of the chest was unremarkable.  Cardiac 
palpation was normal and the apical pulse was not displaced.  
Heart rate was regular at 58 per minute without definite murmurs, 
gallops, friction rub, or clicks.  Examination of the abdomen and 
lower extremities was normal.  

Laboratory findings revealed room air pulse oximetry was 97 
percent.  EKG showed sinus bradycardia at 58 per minute and was 
unremarkable.  There was no evidence of ischemia, chamber 
enlargement, etc.  The examiner's impression was history of 
dyslipidemia; shortness of breath, minimal and non-specific; and 
question of very mild pulmonary hypertension on a prior EKG.  
Relevant to the Veteran's shortness of breath, the examiner noted 
that there was no clear history of exertion-induced shortness of 
breath, paroxysmal nocturnal dyspnea, or orthopnea.  

The examiner ordered an EKG Doppler for assessment of chamber 
size and left ventricular function and a cardiolite stress test 
in order to determine the functional capacity as expressed in 
METS.  He also indicated that such test would determine whether 
there is evidence of exercise-induced arrhythmias and the blood 
pressure response to exertion.  

The EKG was noted to be unremarkable.  Normal chamber size was 
noted.  The left ventricular ejection fraction was normal at 62 
percent.  There was no clear evidence of left ventricular 
hypertrophy or pulmonary hypertension.  Doppler screening 
revealed trivial mitral insufficiency only.  The examiner 
concluded that the EKG was felt to be unremarkable.  Pertinent to 
the cardiolite stress test, the examiner noted that the Veteran 
was exercised using the manual protocol as he refused to exercise 
according to the Bruce protocol, stating that any elevation may 
be detrimental to his back and joints.  He was able to exercise 
for 10 minutes and 55 seconds, achieving approximately 5 METS of 
energy expenditure.  The Veteran was able to achieve 65 percent 
of his target heart rate only.  Blood pressure response to 
exertion was physiological with a peak blood pressure of 150/80.  
No chest pains were reported, nor was there evidence of ischemic 
ST-T changes.  The ejection fraction was approximately 55 
percent.  Normal post-stress wall motion was attenuation.  There 
was no clear evidence of exercise-induced reversible ischemia.  
The examiner noted that such test was subdiagnostic due to the 
failure to achieve diagnostic workloads.
	
Following a review of the claims file, an interview with the 
Veteran, a physical examination, and diagnostic testing, the 
examiner concluded that the cardiac evaluation failed to document 
any significant underlying cardiovascular pathology.  He noted 
that blood pressure at rest and with exertion was normal.  There 
was no evidence of exercise-induced arrhythmias.  Ejection 
fraction was normal without clinical evidence of cardiac 
decompensation.  The examiner stated that, clinically, he 
strongly doubted underlying angina pectoris in the absence of 
symptoms.  He stated that the cardiolite stress test was 
submaximal and nondiagnostic, yet his overall clinical impression 
was that the likelihood of coexisting coronary artery disease at 
the present time was quite low.  The examiner indicated that, 
perhaps a pharmacological stress test should be considered, as 
the Veteran did not wish to use the routine Bruce protocol; 
however, his exercise tolerance was good.

Based on the foregoing, the Board finds that the preponderance of 
the evidence fails to demonstrate a current diagnosis of a 
cardiac disorder.  In this regard, while the Veteran had elevated 
cholesterol and LDL during and after service, such are laboratory 
findings and are not subject to service connection.  
Specifically, VA has found that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  

Additionally, while Dr. Bash stated that it was his opinion that 
the Veteran's "current cardiac disease" began in service, he 
did not provide a diagnosis of such cardiac disease.  In 
contrast, the March 2009 VA examiner took into account the 
evidence in the Veteran's complete claims file, his self-reported 
history, medical records the Veteran brought to the examination, 
a physical examination, laboratory findings, and diagnostic 
testing, and determined that the evaluation failed to document 
significant underlying cardiovascular pathology and the 
likelihood of coexisting coronary artery disease at the present 
time was quite low.  As the VA examiner took into account all the 
relevant evidence and conducted appropriate diagnostic testing in 
reaching his conclusion, the Board accords such great probative 
weight.  

The Board notes that the Veteran has contended on his own behalf 
that he has a cardiac disorder.  Lay witnesses are competent to 
provide testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm of 
his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  

In the instant case, the Board finds that the question regarding 
whether the Veteran has a current diagnosis of a cardiac disorder 
to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

Specifically, while the Veteran is competent to describe the 
types of symptoms that may be consistent with a cardiac disorder, 
to include shortness of breath, the Board accords his statements 
regarding a diagnosis little probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the presence of a cardiac disorder.  In contrast, the 
March 2009 VA examiner took into consideration all the relevant 
facts, to include the results of specialized diagnostic testing, 
in providing his opinion.  As such, the Board finds that the 
Veteran's contentions regarding the presence of a cardiac 
disorder are outweighed by the competent and probative March 2009 
VA examiner's findings.  

Therefore, based on the foregoing, the Board finds that there is 
no evidence of a current diagnosis of a cardiac disorder.  In the 
absence of proof of a present disability, there can be no valid 
claim for service connection.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of that claim).  Accordingly, the 
Veteran's claim of entitlement to service connection for a 
cardiac disorder must be denied. 

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a cardiac disorder.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.


III.  Effective Date Claim

Generally, the effective date for an award of service connection 
and disability compensation is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, for an award based on an original claim, a claim 
reopened after a final allowance, or a claim for an increase, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific 
claim in the form prescribed by the VA Secretary, i.e., VA Form 
21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, 
any communication or action received from the claimant or certain 
specified individuals on the claimant's behalf which indicates an 
intent to apply for one or more VA benefits may be considered an 
informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must 
identify the benefit sought.  Id.

In the instant case, the Veteran was discharged from his last 
period of active duty service in April 1991.  No claim was 
received from him until July 2002 when VA received his formal 
claim, VA Form 21-526, for service connection for scars on the 
tip of his nose.  As such document did not reference the 
Veteran's back, it cannot be construed as a claim of entitlement 
to service connection for a back disorder.  Thereafter, on 
January 3, 2003, VA received the Veteran's original claim of 
entitlement to service connection for degenerative disc disease 
in the back.  The RO granted service connection for degenerative 
disc disease of the lumbar spine at L4-5 and L5-S1, evaluated as 
10 percent disabling, effective January 3, 2003, in the May 2008 
rating decision.   

The Board notes that the effective date of an award of service 
connection is assigned not based on the date the Veteran claims 
the disability appeared or the date of the earliest medical 
evidence demonstrating the existence of such disability and a 
causal connection to service; rather, the effective date is 
assigned based on consideration of the date that the application 
upon which service connection was eventually awarded was received 
by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).   
In the instant case, VA first received the Veteran's original 
claim of entitlement to service connection for degenerative disc 
disease in the back on January 3, 2003.

Therefore, based on the above-stated facts and regulations, the 
Board finds that the correct date for the grant of service 
connection for degenerative disc disease of the lumbar spine at 
L4-5 and L5-S1is January 3, 2003, the date the Veteran's original 
claim of entitlement to service connection for degenerative disc 
disease in the back was first received.  As such, the Veteran is 
not entitled to an earlier effective date and his claim must be 
denied.   


ORDER

Service connection for a cardiac disorder is denied.

An effective date prior to January 3, 2003, for the grant of 
service connection for degenerative disc disease of the lumbar 
spine at L4-5 and L5-S1 is denied.


REMAND

Relevant to the Veteran's claims for service connection for 
cervical spine and left shoulder disorders, and a higher initial 
rating for his back disability, the Board finds that a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claims, the 
Board observes that he was afforded a VA examination in September 
2007.  At such time, he was diagnosed with multiple level 
degenerative disc disease of the cervical spine and traumatic 
chronic strain of the left shoulder.  The examiner opined that 
such disorders are less likely as not caused by, a result of, or 
precipitated by active military service.  Rather, he concluded 
that the Veteran did not have a significant cervical and/or left 
shoulder disorder until he sustained a work-related injury in 
1999.  Subsequently, in May 2008, service connection was granted 
for degenerative disc disease of the lumbar spine at L4-5 and L5-
S1.  Thereafter, the Veteran's attorney submitted argument in May 
2008 in which he requested that the effect of aggravation be 
considered in adjudicating the Veteran's claims for service 
connection for cervical spine and left shoulder disorders.  The 
Court has held that, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Therefore, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to determine 
whether his cervical spine and left shoulder disorders are 
secondary  to his service-connected degenerative disc disease of 
the lumbar spine at L4-5 and L5-S1.

The Board also notes that the Veteran has not been provided with 
proper VCAA notice regarding the secondary aspect of his claims 
of entitlement to service connection for cervical spine and left 
shoulder disorders.  Additionally, as relevant to such claims, he 
has not been provided with notice as to the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
Therefore, such should be accomplished on remand.

Regarding the Veteran's initial rating claim, the Board finds 
that a remand is necessary in order to afford the Veteran a 
contemporaneous VA examination so as to determine the current 
nature and severity of his back disability.  In this regard, the 
Board observes that he was last examined by VA in March 2009; 
however, in a May 2010 statement, the Veteran's treating 
physician, Dr. Dunn, indicated that he had loss of motion that 
was 50 percent of his normal range.  Moreover, the record 
demonstrates that the Veteran's back disability is manifested by 
disc involvement and the March 2009 examiner noted that the 
Veteran had urinary urgency, frequency, and nocturia; erectile 
dysfunction; numbness; and leg or foot weakness, but indicated 
that such were unrelated to his back disability and their 
etiology was radicular, which appears to be a contradiction in 
terms.  Additionally, the March 2009 VA examiner diagnosed lumbar 
radiculopathy to the lower extremities as a result of various 
back disorders, to include degenerative disc disease of the 
lumbar spine.  Furthermore, the examiner also diagnosed 
intervertebral disc syndrome, which he indicated resulted in 
incapacitating episodes for 50 to 80 days of the prior year; 
however, it is unclear whether such is part and parcel or 
otherwise related to his service-connected degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1.  

Therefore, as the Veteran's back disability has disc involvement, 
which can result in radicular symptoms and intervertebral disc 
syndrome, the Board finds that a new examination is necessary in 
order to determine the nature and extent of any neurologic 
manifestations of the Veteran's service-connected degenerative 
disc disease of the lumbar spine at L4-5 and L5-S1.  Likewise, as 
Dr. Dunn indicated that such may have also increased in severity 
since March 2009, a remand is necessary in order to schedule the 
Veteran for an appropriate VA examination in order to assess the 
current nature and severity of his service-connected back 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In the instant case, the Veteran is 
currently unemployed.  Additionally, in various correspondence, 
his attorney has argued for consideration of a TDIU on an 
extraschedular basis as his back disability has rendered him 
unemployable.  Furthermore, at the March 2009 VA examination, the 
examiner noted that the Veteran retired in June 2008 due to his 
low back disorder.  

As such, the question of TDIU is raised by the record.  In this 
regard, the Board observes that the Veteran's claim for a TDIU 
was denied in a December 2009 rating decision; however, as the 
Court has held that a TDIU is part of an initial rating claim, it 
is appropriate for the Board to address this aspect of the 
Veteran's pending claim.  Therefore, while on remand, any 
necessary development with respect to the TDIU aspect of the 
Veteran's initial rating claim should be conducted.  In this 
regard, as the Veteran is being afforded a VA examination in 
order to assess the current nature and severity of his service-
connected back disability, the examiner should also be requested 
to offer an opinion regarding his employability.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

As noted in the Introduction, the Board also observes that 
additional evidence relevant to the Veteran's back disability and 
the impact of such on his employability has been associated with 
the claims file subsequent to the issuance of the September 2009 
supplemental statement of the case and the Veteran has not waived 
AOJ consideration.  Therefore, on remand, the AOJ must review all 
the evidence of record, to include such newly received documents, 
in the readjudication of the Veteran's claim.  

Additionally, as relevant to all remanded claims, the Veteran 
should be requested to identify any outstanding treatment 
records, to include current treatment records from Dr. Dunn, and, 
thereafter, all identified records should be obtained for 
consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for cervical spine and left shoulder 
disorders as secondary to his service-
connected degenerative disc disease of the 
lumbar spine at L4-5 and L5-S1.  Such letter 
should also included notice regarding the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
cervical spine, left shoulder, and back 
disabilities.  After securing any necessary 
authorization from him, obtain all identified 
treatment records, to include current 
treatment records from Dr. Dunn.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his cervical spine and left 
shoulder disorders.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the examiner.  
Any indicated evaluations, studies, and tests 
should be conducted.  

Following evaluation of the Veteran, the 
examiner must express an opinion as to whether 
it is at least as likely as not (50 percent or 
greater likelihood) that his cervical spine 
and left shoulder disorders are caused or 
aggravated, i.e., worsened beyond the natural 
progression, by his service-connected 
degenerative disc disease of the lumbar spine 
at L4-5 and L5-S1.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his cervical spine and left 
shoulder disorders, and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

4.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his back disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected back disability.  
The examiner should indicate whether he has 
any associated objective neurological 
abnormalities and, if so, the severity of such 
manifestations.  The examiner should also 
state whether the Veteran has intervertebral 
disc syndrome that is part and parcel or 
otherwise related to his service-connected 
degenerative disc disease of the lumbar spine 
at L4-5 and L5-S1.

The examiner should also offer an opinion 
regarding whether it is at least as likely as 
not that the Veteran's service- connected 
disabilities, to specifically include his 
degenerative disc disease of the lumbar spine 
at L4-5 and L5-S1, either singularly or 
jointly, render him unable to secure and 
follow substantially gainful employment.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements and all medical 
evidence.  The rationale for any opinion 
offered should be provided.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include all evidence received since the 
issuance of the September 2009 supplemental 
statements of the case.  With respect to the 
Veteran's initial rating claim, such should 
include consideration of a TDIU per Rice, 
supra.  If the claims remain denied, the 
Veteran and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


